                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                             SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA,

                        Plaintiff,
                                                      Case No. 18-03130-01-CR-S-MDH
v.

CANVAS HARRIS,

                        Defendant.

                                     MOTION FOR DETENTION

       Comes now the United States of America, by and through Timothy A. Garrison, United

States Attorney for the Western District of Missouri, and the undersigned Assistant United States

Attorney, and hereby moves this Court to order the detention of the defendant, CANVAS

HARRIS, and states the following in support of the motion:

       1.    An indictment has been filed charging the defendant with receipt and distribution of

             child pornography, in violation of Title 18, United States Code, Section 2252(a)(2).

       2. Title 18, United States Code, Section 3142(f) provides, in pertinent part, that hearing

             must be held by the appropriate judicial officer to determine whether any condition or

             combination of conditions “will reasonably assure the appearance of such person as

             required and the safety of any other person and the community” if the attorney for the

             Government moves for such a hearing and the case involves:

                “(E) any felony that is not otherwise a crime of violence that involves a minor

                victim… .”

       3. Title 18, United States Code, Section 3142(e) mandates, subject to rebuttal, “it shall be

             presumed that no conditions or combination of conditions will reasonably assure the




            Case 6:18-cr-03130-MDH Document 10 Filed 11/14/18 Page 1 of 4
          appearance of a person as required and the safety of the community if the judicial

          officer finds that there is probable cause to believe that there is probable cause to

          believe that the person committed—(E) an offense involving a minor victim under

          section 2252… of this title.”

       4. The defendant came to the attention of law enforcement officers after he posted images

          containing depictions of child pornography to his Tumblr account.

       5. On September 17, 2018, members of the Southwest Missouri Cybercrimes Task Force

          executed a search warrant authorized by this Court upon the defendant’s residence.

       6. Upon arrival, investigators knocked on the front door and announced their presence.

          The occupants, including the defendant, declined to open the door, compelling the

          officers to make forced entry into the home.

       7. The defendant was found in his bedroom. A damaged cellular telephone and computer

          tablet were located inside the room. The defendant, whose hands were actively

          bleeding, had apparently attempted to destroy evidence of his crimes as the

          investigators made entry.

       8. A number of digital storage devices were found in the defendant’s bedroom containing

          multiple depictions of child pornography, many involving children under the age of 10.

       9. This Court is obligated to consider “the nature and circumstances of the offense

          charged, including whether the offense… involves a minor victim… .” See 18 U.S.C.

          § 3142(g)(1).

       10. The evidence against the defendant is overwhelming. See 18 U.S.C. § 3142(g)(2).

       Wherefore, based upon the foregoing, the United States submits that there is clear and

convincing evidence that there are no conditions which the Court could place upon the defendant




         Case 6:18-cr-03130-MDH Document 10 Filed 11/14/18 Page 2 of 4
that would reasonably assure the defendant’s appearance in Court and the safety of the community.

The Government therefore requests that a detention hearing be held and that the defendant be

detained pending trial of this matter.



                                                           Respectfully submitted,

                                                           Timothy A. Garrison
                                                           United States Attorney


                                                    By:    /s/ James J. Kelleher_____
                                                           James J. Kelleher
                                                           Assistant United States Attorney
                                                           Missouri Bar No. 51921




          Case 6:18-cr-03130-MDH Document 10 Filed 11/14/18 Page 3 of 4
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on November

14, 2018, to the CM-ECF system of the United States District Court for the Western District of

Missouri for electronic delivery to all counsel of record.



                                              /s/ James J. Kelleher
                                              James J. Kelleher
                                              Assistant United States Attorney




         Case 6:18-cr-03130-MDH Document 10 Filed 11/14/18 Page 4 of 4
